DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings filed on 09/30/2019 are accepted.  

Claim Rejections - 35 USC § 101 Non-Statutory
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Specifically, representative Claim 1 recites:
A method of generating a suggested optimal time for performing an agricultural operation in a field, the method comprising: providing a computing device at a location remote from the field, the computing device including a processor and a memory having a time estimator algorithm stored thereon, wherein the processor is operable to execute the time estimator algorithm; receiving data with the time estimator algorithm of the computing device, wherein the data is related to a current condition of a crop in the field; calculating a predicted optimal time to perform the agricultural operation in the field, with the time estimator algorithm of the computing device using an agricultural model, wherein the agricultural model calculates the predicted optimal time using the data related to the current condition of the crop as an input; receiving crowdsourcing data with the time estimator algorithm of the computing device, wherein the crowdsourcing data is related to agricultural operations occurring within a defined area surrounding the field and within a defined preceding time period; adjusting the predicted optimal time to perform the agricultural operation calculated by the agricultural model, with the time estimator algorithm of the computing device, based on the crowdsourcing data, to generate the suggested optimal time to perform the agricultural operation; communicating the suggested optimal time to a communicator located remote from the computing device with the time estimator algorithm of the computing device; and displaying the suggested optimal time on the communicator.
The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements.”
Similar limitations comprise the abstract ideas of Claim 12.

Under the Step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter.  The above claim, claim 1, is considered to be in a statutory category (process {method}).  Claim 12 is considered to be in a statutory category (machine {system}).  
Under the Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea).  In the above claim, the highlighted portion constitutes an abstract idea because, under a broadest reasonable interpretation, it recites limitations that fall into/recite an abstract mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations) and mental processes – concepts performed in the human mind including an observation, evaluation, judgement, and/or opinion.  
For example, the steps of “a time estimator algorithm…,” “calculating a predicted optimal time to perform the agricultural operation in the field…,” “an agricultural model…the agricultural model calculates the predicted optimal time…” adjusting the predicted optimal time to perform the agricultural operation calculated by the agricultural model,” are treated by the Examiner as belonging to the mathematical concepts grouping.  The step of “generate the suggested optimal time to perform the agricultural operation…” is treated by the Examiner as belonging to the mental processes grouping.  
Similar limitations comprise the abstract ideas of Claim 12.
Next, under the Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application.  In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception. 
The above claims comprise the following additional elements:
In Claim 1: a field, a computing device, a remote location, a processor, a memory, a current condition of a crop in the field {data}, a predicted optimal time {data}, data}, crowdsourcing data {data}, a defined area {data}, a defined preceding time period {data}, and a communicator; and
In Claim 12: a system, a communicator, a computing device, a remote location, a processor, a memory, a current condition of a crop in the field {data}, a predicted optimal time {data}, an agricultural model {data}, crowdsourcing data {data}, a defined area {data}, a defined preceding time period {data}.
The above additional elements/steps in the claim(s) are not meaningful limitations and only generally link the use of the judicial exception to a particular technological environment or field of use such as inspecting a neural network that receives a plurality of data items as an input and provides an output decision for each of the plurality of data items.  The steps of “receiving data with the time estimator algorithm of the computing device…” and “receiving crowdsourcing data…” each comprise generic/conventional data gathering activities and only adds an insignificant extra-solution activity to the judicial exception.  Further, the steps of “communicating the suggested optimal time to a communicator…” and “displaying the suggested optimal time…” each comprise generic/conventional data output activities and only add an insignificant post-solution activity to the judicial exception, where a method and/or system for generating a suggested optimal time for performing an agricultural operation in a field, comprises both generic hardware and generic software components which are only generally recited.  
The recited methods and device are generic computer elements that are not meaningful limitations because they are generally recited and are not qualified as particular machines.  In this invention, “the focus of the claims is not on such an improvement in computers as tools but on certain independently abstract ideas that use computers as tools” (Electric Power Group).

Next, under the Step 2B, Prong Two, we consider whether the claims are an inventive concept or amount to significantly more than the judicial exception.  In this step, we evaluate whether the claim recites additional elements to determine whether they amount to an inventive concept which requires considering them both individually and in combination to ensure that they amount to significantly more than the judicial exception itself.
The above claims comprise the following additional elements:
In Claim 1: a field, a computing device, a remote location, a processor, a memory, a current condition of a crop in the field {data}, a predicted optimal time {data}, an agricultural model {data}, crowdsourcing data {data}, a defined area {data}, a defined preceding time period {data}, and a communicator; and
In Claim 12: a system, a communicator, a computing device, a remote location, a processor, a memory, a current condition of a crop in the field {data}, a predicted optimal time {data}, an agricultural model {data}, crowdsourcing data {data}, a defined area {data}, a defined preceding time period {data}.
Claim 1, as well as claim 12, does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements, when considered both individually and as an ordered combination, do not amount to significantly 
Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system.  Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea).  The limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.  Claim 1, as well as claim 12, as a whole does/do not confine the claim to a particular useful application, and does/do not amount to significantly more than the abstract idea itself.  Therefore, claim 1, as well as claim 12, is rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
The claims, therefore, are not patent eligible.
With regards to the dependent claims, claims 2-11 and 13-20 provide additional features/steps which are part of an expanded algorithm, so these limitations should be considered part of an expanded abstract idea of the independent claims. 


Claim Rejections - 35 USC § 103
The following is a quotation of the appropriate paragraphs of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-8 and 10-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fleming (U.S. Patent Publication 2018/0189745 A1); in view of Wiles (U.S. Patent 9,563,852 B1).
Regarding claim 1, Fleming teaches a method of generating a suggested optimal time for performing an agricultural operation in a field (Fleming: Abstract [“…method, system, and computer program product includes generating a list of optimal farming activities...”]), comprising:
providing a computing device at a location remote from the field, the computing device including a processor and a memory (Fleming: FIG. 3; ¶63-66 [“Although cloud computing node 10 is depicted as a computer system/server 12, it is understood to be operational with numerous other general purpose or special purpose computing system environments…components of computer system/server 12 may include, but are not limited to, one or more processors or processing units 16, a system memory 28…”]) having a time estimator algorithm stored thereon, wherein the processor is operable to execute the time estimator algorithm (Fleming: FIG. 2; ¶35-41 [“…activity planner & optimizing module 207a can generate optimal farming activities along the different phases of farming, which include planning, planting, irrigation, pruning, 
receiving data with the time estimator algorithm of the computing device, wherein the data is related to a current condition of a crop in the field (Fleming: FIG. 3; ¶29 [“…taking a picture of a crop…”] {An image of a crop would show the current condition of a crop in the field.}; FIG. 3; ¶63-66 {See above.});
calculating a predicted optimal time to perform the agricultural operation in the field, with the time estimator algorithm of the computing device using an agricultural model, wherein the agricultural model calculates the predicted optimal time using the data related to the current condition of the crop as an input (Fleming: FIGS. 1-3; ¶20 [“In step 102, the optimal farming activities are translated into tasks that are sequenced into an order of operation, possibly including precise time intervals between tasks…In step 102, the watering and applying pesticides is translated into the tasks to perform the activities and when (e.g., the optimal time) to perform each activity.”]; ¶35-41 [“…activity planner & optimizing module 207a can generate optimal farming…”] {See above.});
adjusting the predicted optimal time to perform the agricultural operation calculated by the agricultural model, with the time estimator algorithm of the computing device to generate the suggested optimal time to perform the agricultural operation (Fleming: FIGS. 1-3; ¶20, ¶29, ¶35-41, ¶63-66 {See above.});
communicating the suggested optimal time to a communicator located remote from the computing device with the time estimator algorithm of the computing device (Fleming: FIG. 3; ¶65 [“Computer system/server 12 may be practiced in distributed cloud computing environments where tasks are performed by remote processing circuits that are linked through a See above.}; ¶71 [“Computer system/server 12 may also communicate with one or more external circuits 14 such as a keyboard, a pointing circuit, a display 24…”]); and
displaying the suggested optimal time on the communicator (Fleming: FIGS. 1-3; ¶23, ¶37 [“The farmers can interact with the visual electronic calendar to customize system generated and sequenced tasks….The visual electronic calendar may be accessible to the farmer on his/her own device or community display screen.”]).
Fleming additionally discloses utilizing crowd-sourced information (Fleming: ¶35 [“Activities in each of the phases can be optimized by taking into consideration information of the longitudinal database 201 and how the crops react to the information contained in the database 201 (e.g., via the crop modeling module 205) such as resources available or affordable to the farmer…or crowd-sourced information (e.g., such as best practices by other farmers).”] {See above.}).
However, Fleming is silent as to explicitly teaching receiving crowdsourcing data related to agricultural operations occurring within a defined area surrounding the field and within a defined preceding time period;
Wiles, in a similar field of endeavor, discloses a pest and disease modeling framework for precision agriculture (Wiles: Abstract.).  Therein, Wiles discloses receiving crowdsourcing data related to agricultural operations occurring within a defined area surrounding the field and within a defined preceding time period (Wiles: FIG. 1; col 5, ln 9-21 [“The crowdsourced pest and disease model 100 therefore combines anonymous crowd-sourcing of pest presence and related information such as field-specific weather data…It is to be understood that the word "field" may also include an area, rather than simply a specific field with defined boundaries. Therefore, in 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the feature of receiving crowdsourcing data related to agricultural operations occurring within a defined area surrounding the field and within a defined preceding time period, disclosed by Wiles, into Fleming, with the motivation and expected benefit of utilizing crowdsourcing data representative of real-time data or activities taking place around a field-of-interest, that may be helpful to determine when the best time to perform a given agricultural operation.  This method for improving Fleming was within the ordinary ability of one of ordinary skill in the art based on the teachings of Wiles.  Therefore, it would have been obvious to one or ordinary skill in the art to combine the teachings of Fleming and Wiles to obtain the invention as specified in claim 1.
claim 12, the claim recites limitations found within claim 1, and is rejected under the same rationale applied to the rejection of claim 1.  

Regarding claim 2, Fleming, in view of Wiles, teach all the limitations of the parent claim 1 as shown above.  Fleming discloses the agricultural operation includes applying a pesticide to the crop (Fleming: FIG. 1; ¶20 [“…an optimal farming activity can include watering certain crops and applying pesticides.”]).
Regarding claim 13, the claim recites limitations found within claim 2, and is rejected under the same rationale applied to the rejection of claim 2.  

Regarding claim 3, Fleming, in view of Wiles, teach all the limitations of the parent claim 1 as shown above.  Fleming discloses receiving data related to the current condition of the crop in the field includes receiving data from at least one sensor located in the field (Fleming: FIG. 3; ¶26 [“…the notifications are updated based on sensed events from a plurality of sensors…”]).
Regarding claim 14, the claim recites limitations found within claim 3, and is rejected under the same rationale applied to the rejection of claim 3.  

Regarding claim 4, Fleming, in view of Wiles, teach all the limitations of the parent claim 3 as shown above.  Fleming discloses the data from the at least one sensor includes data related to a current soil moisture content in the field (Fleming: FIG. 3; ¶26 [“…external events (e.g., weather, disease patterns, soil moisture levels…”]).
claim 15, the claim recites limitations found within claim 4, and is rejected under the same rationale applied to the rejection of claim 4.  

Regarding claim 5, Fleming, in view of Wiles, teach all the limitations of the parent claim 1 as shown above.  Fleming discloses receiving data with the time estimator algorithm of the computing device, wherein the data is related to a forecast for the field (Fleming: FIG. 2; ¶35 [“…predicted events (e.g., weather…”]);

Regarding claim 6, Fleming, in view of Wiles, teach all the limitations of the parent claim 5 as shown above.  Wiles discloses receiving the data related to the forecast for the field includes receiving data from at least one website via an internet connection (Wiles: col 2, ln 4-7 [“Other existing approaches to providing information 5 regarding an agricultural pest infestation include websites that map observations…”]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the feature of receiving the data related to the forecast for the field includes receiving data from at least one website via an internet connection, disclosed by Wiles, into Fleming, as modified by Wiles, with the motivation and expected benefit of receiving a weather forecast from an external source.  This method for improving Fleming, as modified by Wiles, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Wiles.  Therefore, it would have been obvious to one or ordinary skill in the art to combine the teachings of Fleming and Wiles to obtain the invention as specified in claim 6.
Regarding claim 16, the claim recites limitations found within claim 6, and is rejected under the same rationale applied to the rejection of claim 6.  

Regarding claim 7, Fleming, in view of Wiles, teach all the limitations of the parent claim 5 as shown above.  Fleming discloses the data related to the forecast for the field includes data related to at least one of a weather forecast for the field for a predefined future time period (Fleming: FIG. 2; ¶39 [“…event tracking agent 202 can detect and track events by analyzing weather trending…”]).
Regarding claim 17, the claim recites limitations found within claim 7, and is rejected under the same rationale applied to the rejection of claim 7.  

Regarding claim 8, Fleming, in view of Wiles, teach all the limitations of the parent claim 1 as shown above.  Wiles discloses the crowdsourcing data related to the agricultural operations within the defined area surrounding the field and within the defined preceding time period includes data related to a crop pesticide application occurring within the defined area (Wiles: FIGS. 1-2; col 16, ln 15-22 [“…such as through a pesticide application, or other practice …”]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the feature of using crowdsourcing data related to the agricultural operations within the defined area surrounding the field and within the defined preceding time period includes data related to a crop pesticide application occurring within the defined area, disclosed by Wiles, into Fleming, as modified by Wiles, with the motivation and expected benefit of performing a crop pesticide application at an optimal time for maximum effectiveness of the pesticide application.  This method for improving Fleming, as modified by Wiles, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Wiles.  
Regarding claim 18, the claim recites limitations found within claim 8, and is rejected under the same rationale applied to the rejection of claim 8.  

Regarding claim 10, Fleming, in view of Wiles, teach all the limitations of the parent claim 1 as shown above.  Fleming discloses the communicator includes a portable handheld device (Fleming: FIGS. 1-2; ¶23 [“The device with which a farmer may interact may include a feature phone, a smartphone…”]).

Regarding claim 11, Fleming, in view of Wiles, teach all the limitations of the parent claim 1 as shown above.  Wiles discloses inputting an equipment setting into the time estimator algorithm of the computing device, wherein the equipment setting is related to a setting of an implement for executing the agricultural operation (Wiles: FIGS. 1-2; col 16, ln 25-29 [“…a notification may be provided directly to tillage equipment to adjust or stop tilling of a targeted field 106, or to irrigation equipment operating in a targeted field 106 to adjust a timing or type of artificial precipitation used, or a direction of application.”]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the feature of inputting an equipment setting into the time estimator algorithm of the computing device, wherein the equipment setting is related to a setting of an implement for executing the agricultural operation, disclosed by Wiles, into Fleming, as modified by Wiles, with the motivation and expected benefit of performing a desired agricultural operation.  This method for improving Fleming, as modified by Wiles, was within the ordinary .

Claims 9 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fleming, in view of Wiles; and further in view of Mewes (U.S. Patent 9,140,824 B1).
Regarding claim 9, Fleming, in view of Wiles, teach all the limitations of the parent claim 1 as shown above.  However, Fleming, in view of Wiles, is silent as to explicitly teaching receiving data from an aerial imager, wherein the data from the aerial imager includes an overhead image of the crop in the field.
Mewes, in a similar field of endeavor, discloses a modeling framework for evaluating the impact of weather conditions on farming and harvest operations (Mewes: Abstract.).  Therein, Mewes discloses receiving data related to the current condition of the crop in the field includes receiving data from an aerial imager, wherein the data from the aerial imager includes an overhead image of the crop in the field (Mewes: FIG. 2; col. 11, ln 25-38 [“Another type of input data 102 contemplated within the scope of the present invention is image data, such as field-level processed remotely-sensed imagery in the form of remotely-sensed satellite imagery data 117 and remotely-captured drone imagery data 118, which may be ingested to provide additional support for an assessment of crop and soil states and yield metrics in the harvest advisory model 100. One source of image data representing this remotely-sensed imagery is satellite systems, such as fine temporal resolution low-earth orbit satellites that provide a minimum of three spectral bands. Another source is unmanned or remotely-piloted vehicles such as those 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the feature of receiving data from an aerial imager, wherein the data from the aerial imager includes an overhead image of the crop in the field, disclosed by Mewes, into Fleming, as modified by Wiles, with the motivation and expected benefit of receiving an overhead image of a crop in a field to ascertain a current condition of the crop.  This method for improving Fleming, as modified by Wiles, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Mewes.  Therefore, it would have been obvious to one or ordinary skill in the art to combine the teachings of Fleming and Wiles and Mewes to obtain the invention as specified in claim 9.

Regarding claim 19, Fleming, in view of Wiles, teach all the limitations of the parent claim 12 as shown above.  Mewes discloses a processor is operable to execute the time estimator algorithm to receive data from an aerial imager (Mewes: FIG. 2; col. 11, ln 25-38 {See above.}).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the feature of receiving data from an aerial, disclosed by Mewes, into Fleming, as modified by Wiles, with the motivation and expected benefit of receiving an overhead image of a crop in a field to ascertain a current condition of the crop.  This method for improving Fleming, as modified by Wiles, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Mewes.  Therefore, it would have been obvious to one or ordinary skill in the art to combine the teachings of Fleming and Wiles and Mewes to obtain the invention as specified in claim 19.

Regarding claim 20, Fleming, in view of Wiles and Mewes, teach all the limitations of the parent claim 19 as shown Mewes discloses the data from the aerial imager includes an overhead image of the crop in the field (Mewes: FIG. 2; col. 11, ln 25-38 {See above.}).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the feature of an overhead image of the crop in the field, disclosed by Mewes, into Fleming, as modified by Wiles and Mewes, with the motivation and expected benefit of receiving an overhead image of a crop in a field to ascertain a current condition of the crop.  This method for improving Fleming, as modified by Wiles and Mewes, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Mewes.  Therefore, it would have been obvious to one or ordinary skill in the art to combine the teachings of Fleming and Wiles and Mewes to obtain the invention as specified in claim 20.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent 10,721,859 B2, to Wu et al., is directed to an automated crop management motorized vehicle having an intelligent, modularized image sensor system that is portable to other crop management vehicles such as a combine, planter or a tillage machine.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY P AIELLO whose telephone number is (303) 297-4216.  The examiner can normally be reached on 8 AM - 4:30 PM EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFFREY P AIELLO/Examiner, Art Unit 2864